Title: To Thomas Jefferson from William Short, 29 June 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris June the 29th. 1790

Since my last the King has sanctioned the decree which I then mentioned there were hopes he would reject at least a part of. It was well known that the assembly wished the veto to be used in that instance, as a little reflexion had shown them the inconvenience, not to say worse, of some parts of it. Mr. Necker and M. de Montmorin were for using the veto, but the Garde des sceaux opposed it and carried his point. The public and particularly the assembly are much displeased with him for it. They attribute to him very malignant motives for this conduct.
As the 14th. of July approaches the apprehensions of disorder seem to increase. It is known to be the present intention of the Duke of Orleans to return. Every thing that can be done, is doing to prevent it. Those who fear most his return do not hesitate to say that he will be supported by English gold, and that he has himself made considerable loans. These opinions are given so publicly that no person has any scruple in repeating and commenting on them. Still many think that the Duke will not put his intentions of coming here into execution, and they found their opinion on his known unwillingness to undertake what is evidently dangerous.—In the mean time preparations are going on with the greatest activity in the champ de Mars. 13,000 workmen were employed there three days ago, and two thousand more were to be added yesterday. This assemblage from all quarters of the Kingdom and preparations for their reception will necessarily cost large sums of money, but this seems to be forgotten in the hopes and anxieties of the different parties.
The first courier that Fitzherbert has sent since his arrival at Madrid passed through this place three or four days ago. The English Minister told me he supposed he had the answer of Spain on the subject of war, but that the despatches were not to be opened before his arrival in London, and that he did not know of what nature were the contents. The same courier brought the intelligence of Count de Florida Blanca having been attacked by an assassin in the palace and recieved two wounds, though not dangerous. His servants who were present siezed the assassin, who is found to be a Frenchman and a surgeon. On examination they found that he was a lunatic. It is not known what will be done with him.
The colony of Nantucket fishermen formerly settled at Dunkirk  and now at L’Orient, in petitioning the assembly for the payment of arrears due them, renewed the request of excluding all foreign fishermen. I learned that this affair was with the committee of commerce. I had an interview with the Rapporteur of that committee. They had been pleased with the idea of exclusion and had concieved they would thus augment their marine. The Nantucketers had assured them that by the aid of exclusion the national fisheries would suffice. I followed the road you had already traced on that subject because it was the only true one. The Rapporteur seemed convinced of the absurdity of the assembly becoming more exclusive in its system of commerce than the former ministry. He left me by telling me he was convinced it was for the advantage of France as well as of the United States to give every possible extension to this branch of commerce between the two countries and that he should impress that idea on the other members of the committee. He promised also to communicate his report to me, before he presented it to the assembly.
I have the honor to assure you of the sentiments of respect & attachment with which I am, my dear sir, your most obedient humble servant,

W: Short

